FEW, C.J.,
concurring.
I agree with the majority’s decision to affirm. However, I would do so only on the narrow question of whether the policy exclusion for an “employee” excludes coverage for Jones. In my opinion, the exclusion is ambiguous as it applies to Jones, and therefore unenforceable in this case. This finding of ambiguity is sufficient for us to determine the circuit court correctly ruled the policy covers this accident.
*267Our courts construe insurance policies “according to the law of contracts.” Williams v. Gov’t Employees Ins. Co. (GEICO), 409 S.C. 586, 594, 762 S.E.2d 705, 709 (2014). Under the law of contracts, because the insurer drafted the policy, we construe “[a]mbiguous or conflicting terms in [the] policy ... liberally in favor of the insured and strictly against the insurer.” 409 S.C. at 595, 762 S.E.2d at 710 (citation omitted). As our supreme court has stated, “[w]here the words of an insurance policy are capable of two reasonable interpretations,” courts will adopt the “construction ... which is most favorable to the insured.” Greenville Cnty. v. Ins. Reserve Fund, a Div. of S.C. Budget & Control Bd., 313 S.C. 546, 547, 443 S.E.2d 552, 553 (1994) (citation omitted); see also Precision Walls, Inc. v. Liberty Mut. Fire Ins. Co., 410 S.C. 175, 183, 763 S.E.2d 598, 602 (Ct.App.2014) (“The court must construe ambiguous terms in an insurance policy liberally in favor of the insured and strictly against the insurer.”).
This rule applies to a court’s interpretation of insurance policy exclusions. See Owners Ins. Co. v. Clayton, 364 S.C. 555, 560, 614 S.E.2d 611, 614 (2005) (“Insurance policy exclusions are construed most strongly against the insurance company-”). An exclusion that is ambiguous — interpreted “most strongly” against the insurer and in favor of the insured — is not enforceable. See generally Boyd & Stevenson Coal Co. v. Dir., Office of Workers’ Comp. Programs, 407 F.3d 663, 667-68 (4th Cir.2005) (“It is a general principle of contract law that exclusionary language in a contract will be construed against an insurer.... [I]t is incumbent upon the insurer to employ exclusionary language that is clear and unambiguous.... [Djoubtful, ambiguous language in an insurance policy will be given an interpretation which grants coverage, rather than one which withholds it.” (applying Virginia law) (citations and internal quotation marks omitted)); Gates, Hudson & Assocs., Inc. v. Fed. Ins. Co., 141 F.3d 500, 502 (4th Cir.1997) (“Exclusions in particular are read narrowly and are enforceable only when the exclusions unambiguously bring the particular act or omission within [their] scope.” (applying Virginia law) (citation and internal quotation marks omitted)).
In this case, the policy provides coverage for “all sums [NHM] legally must pay as damages because of bodily injury ... caused by an accident resulting from ownership or use of *268a covered vehicle.” However, the policy excludes from coverage bodily injury suffered by an “employee.” Thus, Canal must pay the damages NHM is liable to pay to Jones unless the exclusion for an “employee” unambiguously applies to Jones. The policy provides that a “temporary worker” is not an employee. If Jones was a temporary worker, the “employee” exclusion did not apply to him. Therefore, the policy covers Jones unless he was clearly not a temporary worker.
As the majority explains, whether Jones is a temporary worker turns on the word “furnish.” Canal argues “furnish” requires that Jones have been provided by a third-party employment agency to qualify as a temporary worker. Canal’s argument, however, is in conflict with the definition it gave to “leased worker” in the policy. That definition expressly requires the worker to be “leased to [NHM] by a labor leasing firm under an agreement between [NHM] and the labor leasing firm.” Because Canal chose to define what it contends is the same requirement in different ways, it created ambiguity. Specifically, Canal’s express requirement that a “leased worker” be provided by a “labor leasing firm” indicates it did not intend to require that a “temporary worker” be provided by a third-party employment agency. Rather, Canal’s choice to define the terms differently indicates the terms have different meanings as to the requirement of being “furnished.”
Construing the exclusion “most strongly against” Canal, I would find the exclusion is ambiguous as it applies to Jones, and therefore unenforceable. It is not necessary that we go further and define furnish or determine whether Jones actually was a temporary worker.